DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-27-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 07-11-2022 and Interview on 08-19-2022, with respect to the rejection(s) of claim(s) 1-6 and 8-19 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2003/0104270. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-6, 8-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0117438 hereinafter Han in view of U.S. Pre-Grant Publication No. 2003/0104270 hereinafter Rubino. 
Regarding Claim 1, Han teaches an electrode assembly (stacked electrode assembly) [10] (see figure 2) comprising: a first electrode (first outermost electrode) [14] at a first portion of the stacked electrode assembly; a second electrode (second outermost electrode) at a second portion of the stacked electrode assembly; a unit stacked body (i.e. positive electrode [11], negative electrode [12], and separator [13] disposed between the electrodes) formed between the first electrode and the second electrode; a separator [13] disposed between the first electrode and the unit stacked body; and a separator [13] disposed between the unit stacked body and the second electrode, wherein the unit stacked body comprises a positive electrode [11], a negative electrode [12], and a separator [13] disposed between the electrodes; and the first electrode comprises a mesh-type sheet current collector [11a] having plurality of openings or pores formed therein (paragraphs 53-54, 58-59, see claims 1, 3-4 and 8). 
Han does not specifically disclose that the mesh-type sheet current collector [11a] comprises a first mesh electrode current collector and a second mesh electrode current collector, wherein the first mesh electrode current collector and the second mesh electrode current collector are spaced apart from each other in the thickness direction of the first electrode. 
However, Rubino teaches an electrode assembly that comprises a positive electrode [10, 20] including cathode active material [12A, 12B] and double current collectors [14A and 14B], wherein the current collectors [14A and 14B] are spaced from each other in the thickness direction of the positive electrode (see annotated figures 1-2, paragraphs 24, 27). 

    PNG
    media_image1.png
    693
    584
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form an electrode (outermost electrode) having spaced apart current collectors in the thickness of the electrode before the effective filing date of the claimed invention because Rubino discloses that such configuration can form a battery cell having improved safety and cycling properties (paragraphs 8, 35). 
The use of a known technique (i.e. double current collectors that are spaced apart from each other in the thickness direction of the outermost electrode) to improve similar products (or methods) in the same way is likely to be obvious (see MPEP § 2143, C). 
Regarding Claims 2-5, the combination teaches first electrode (first outermost electrode) and the second electrode (second outermost electrode), both electrodes including double current collectors that are spaced apart from each other in the thickness direction of the outermost electrode, an electrode active material formed on two opposite sides of the current collector, and the first electrode having an asymmetric shape such that the thickness of the electrode active material located on one side thereof is different from a thickness of the electrode active material located on another side  thereof (paragraph 18, see claims 8-9 of Han and annotated figures 1-2 of Rubino above). 
Regarding Claim 6, the combination teaches that the first electrode includes electrode active material located inside the openings of the mesh electrode current collectors (see figure of Han). 
Regarding Claims 8-9, the combination teaches that the plurality of openings in the mesh electrode current collectors have different aperture ratios or locations (paragraphs 15, 59 of Han) and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding Claims 11-12, the combination teaches that the unit stacked body comprises a non-porous electrode current collector and an electrode active material arranged on at least one side of the non-porous electrode current collector (see claim 7 of Han) and the unit stacked body has a bi-cell structure stacked in a sequence of a negative electrode, a separator, a positive electrode, a separator, and a negative electrode (see figure 2 of Han). 
Regarding Claims 13-14, the combination teaches that the electrode assembly comprises a mesh electrode current collector with plurality of opening that are arranged two-dimensionally and made of Al or Cu (paragraphs 54, 56 of Han). 
Regarding Claims 15-17, the combination teaches that the plurality of openings in the mesh electrode current collectors have different aperture ratios (paragraph 59 of Han) and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a mesh electrode current having thickness of 10 to 500 µm and aperture ratio of 40% or less before the effective filing date of the claimed invention because such configuration can form a battery cell having improved safety and energy density. 
Regarding Claim 18, the combination teaches a lithium battery comprising the stacked electrode assembly described above (paragraph 49, see figure 1 of Han). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to tach that the electrode further includes a third mesh electrode current collector, and the openings formed at different locations or aperture ratios between the first and second (or third) mesh electrode current collectors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729